DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claims 1, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (2003/0101156), in view of Arledge et al. (7,792,256).
Regarding claim 1, Newman discloses a system for communicating with an above ground drill rig (see paragraphs 12, 15, and 32), comprising:
a data acquisition board (30; see paragraph 32, and figure 3) on the above ground drill rig;
a plurality of sensors (see paragraph 32, which discloses a plurality of sensors, whose data is sent to the data acquisition board; and paragraph 39, which discloses a “sensor apparatus” measuring a plurality of parameters) on the above ground drill rig, wherein each sensor transmits operational data associated with the above ground drill rig to said data acquisition board (supra), wherein said operational data comprises at least one of an operating parameter (any of the “surface quantities” measured by sensors, such as pump pressure or torque; see paragraph 32) of equipment on the above ground drill rig or environmental information associated with the above ground drill rig (this does not need to be met, because of the “or” between “operating parameter...” and “environmental information...”);
a camera (“camera”; see paragraph 32; or paragraph 39, from roughly ¼ of the way in, through roughly ½ of the way in) on the above ground drill rig that generates image data associated with said operational data (measured parameters; supra) and transmits said image data to said data acquisition board (see paragraph 32; data from a camera is transmitted to item 30);
a processor (“computer apparatus”) on said data acquisition board configured to execute first logic stored in a first memory that results in said operational data and said image data being recorded such that operational data is associated with image data acquired at the same time (see paragraph 39, from roughly ¼ of the way in, through roughly ½ of the way in; the first and second data from the same time are displayed together);
a mobile communications device (“hand-held wireless device”) that receives said operational data recorded in relation with said image data such that operational data is associated with image data acquired at the same time from said processor, wherein said mobile communications device comprises a smart phone or a tablet (see paragraph 15); and
a database server (“server(s)”; see paragraph 35; or the “server apparatus” of paragraph 39, near end) remote from the above ground drill rig and in communication with said mobile communications device (see paragraph 35 or 39), wherein said database server is configured to receive said operational data recorded in relation with said image data such that operational data is associated with image data acquired at the same time from said mobile communications device (due to the network connecting the camera, the mobile communications device, and the server(s), the database server is configured to receive this data from the mobile communications device; see paragraphs 35 and 39).

Newman does not disclose the highlighted limitations:
a processor on said data acquisition board configured to execute first logic stored in a first memory that causes said processor to synchronize said operational data with said image data;
a mobile communications device that receives said operational data synchronized with said image data from said processor, wherein said mobile communications device comprises a smart phone or a tablet; and
a database server remote from the above ground drill rig and in communication with said mobile communications device, wherein said database server is configured to receive said operational data synchronized with said image data from said mobile communications device.

Arledge et al. disclose synchronizing operational data with image data (column 34, lines 18-20).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Newman such that the processor synchronizes said operational data with said image data, similarly to the invention of Arledge et al., because such an arrangement would be technically advantageous, as suggested by Arledge et al. (see column 34, lines 12-13), or because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.


Regarding claims 7 and 12, see the foregoing rejection of claim 1 for all limitations.

Claims 2-6, 8-11, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (2003/0101156), in view of Arledge et al. (7,792,256), further in view of Watkins et al. (2017/0124851).
See the foregoing rejection of claims 1, 7, and 12, for limitations recited therein. 
Regarding claim 2, this combination of references does not meet the system of claim 1, wherein said database server is configured to execute second logic stored in a second memory that causes said database server to compare said operational data synchronized with said image data.
Watkins et al. disclose comparing operational data with an associated camera feed (see paragraphs 14 and 17).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Newman such that the database server is configured to execute second logic stored in a second memory that causes said database server to compare said operational data synchronized with said image data, similarly to the invention Watkins et al., in order to verify the sensed condition, as implied by Watkins et al. (see paragraph 17).

Regarding claim 3, this combination of references further teaches the system of claim 2, wherein said database server is configured to generate a notification when said operational data synchronized with said image data is inconsistent with said image data (see paragraph 17 of Watkins et al.).
Regarding claim 4, this combination of references further teaches the system of claim 2, wherein said database server is configured to generate a notification when said operational data synchronized with said image data is consistent with said image data (see paragraph 17 of Watkins et al.).
Regarding claim 5, this combination of references does not teach the system of claim 2, wherein at least one of said first logic or said second logic enables a user to select said operational data to be synchronized with said image data.
Examiner takes official notice that it is well-known and common knowledge to give a user the option of selecting whether two synchronized sets of data from plural sources are displayed together.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination of Newman and Watkins et al. such that at least one of said first logic or said second logic enables a user to select said operational data to be synchronized with said image data, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 6, this combination of references does not teach the system of claim 2, wherein at least one of said first logic or said second logic enables a user to select said operational data to be compared with said image data.
Examiner takes official notice that it is well-known and common knowledge to give a user the option of selecting whether two synchronized sets of data from plural sources are displayed together.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination of Newman and Watkins et al. such that at least one of said first logic or said second logic enables a user to select said operational data to be compared with said image data, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 8, see the foregoing rejections of claims 2 and 3.
Regarding claim 9, see the foregoing rejections of claims 2 and 4.
Regarding claims 10-11, see the foregoing rejections of claims 5-6, respectively.
Regarding claims 13-17, see the foregoing rejections of claims 2-6, respectively.


Response to Arguments
Applicant’s arguments, see remarks, filed 4/11/22, with respect to the art rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Arledge et al.  Regarding Applicant’s remarks on pages 6-9 of the reply, pertaining to the rejections of independent claims 1, 7, and 12, Examiner is persuaded on further consideration that the Newman reference did not by itself meet the “synchronizes” limitations.  The present rejection relies on the new reference to meet these limitations, and otherwise revises the previous rejection’s interpretation of the Newman reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369.  The examiner can normally be reached on M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
     /ROY Y YI/                    Primary Examiner, Art Unit 2852